Citation Nr: 1433268	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to April 1992 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the RO.

The Veteran had requested a hearing before a Veterans Law Judge to be held at the RO.  However, he failed to appear for his hearing or to request that it be rescheduled.  Therefore, his request is deemed withdrawn.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for neck and right knee disorders, either as a result of his service as due to his service-connected low back disability.  He reports hurting his neck at the same time he sustained his low back injury. 

The Veteran also asserts that the altered body mechanics caused by his back disability led to the development of the problems with his knee.  

The VA treatment records in this regard do document surgical treatment of a right knee meniscus tear in July 2008.  

The VA treatment records also show treatment of neck pain with an MRI in November 2005 showing neuroforaminal narrowing at C2-C4 and C5-C6.  

The Veteran was scheduled for a VA examination in April 2009, but failed to report for the examination.  It does not appear that an examination was scheduled for the right knee disorder.  Later, the Veteran did appear for an examination that did not address his claimed neck or right knee problems.  

In order to fully address the Veteran's claims, a VA examination should be scheduled to ascertain the nature and likely etiology of the claimed neck and right knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right knee and neck disorders.  

The Veteran's records should be made available to the examiner in connection with the evaluation.  

After reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the current right knee disability is due to an injury or other event of the Veteran's period of service or otherwise caused or aggravated by his service-connected low back disability.  

The examiner then should provide an opinion as to whether the current neck disability had its clinical onset during service or was due to an injury or other event of that service or otherwise was caused or aggravated by the service-connected low back disability.  

A complete rationale should be provided in the report of examination.  If the examiner is unable to provide the requested opinions, then he or she should explain why this is the case.  

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



